
	

113 SRES 472 ATS: Honoring Dr. James Schlesinger, former Secretary of Defense, Secretary of Energy, and Director of Central Intelligence.
U.S. Senate
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 472
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2014
			Mr. Sessions (for himself, Mr. Udall of Colorado, Mr. Inhofe, Mr. Reed, Mr. McCain, Mrs. Fischer, and Mr. Leahy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Dr. James Schlesinger, former Secretary of Defense, Secretary of Energy, and Director of
			 Central Intelligence.
	
	
		Whereas the Honorable Dr. James Rodney Schlesinger was born in New York City, New York,  on
			 February 15, 1929, and died in Baltimore, Maryland, on March 27, 2014, at
			 the age of 85;Whereas Dr. Schlesinger married Rachel Line Mellinger in 1954 and remained her devoted husband
			 until her death in 1995;Whereas Dr. Schlesinger is survived by his 8 children, Cora Schlesinger, Charles Schlesinger, Ann
			 Schlesinger, William Schlesinger, Emily Schlesinger, Thomas Schlesinger,
			 Clara Schlesinger, and James Schlesinger, Jr., and 11 grandchildren;Whereas, in 1950, Dr. Schlesinger graduated summa cum laude from Harvard University, where he was
			 elected Phi Beta Kappa and awarded the Frederick Sheldon Travel
			 Fellowship;Whereas Dr. Schlesinger subsequently earned master's and doctoral degrees in economics from Harvard
			 University;Whereas Dr. Schlesinger was a generous patron of the arts, and was instrumental in establishing the
			 Rachel M. Schlesinger Concert Hall and Arts Center in Alexandria,
			 Virginia;Whereas Dr. Schlesinger was a generous sponsor of higher education, serving on the International
			 Council at the Belfer Center for Science and International Affairs of
			 Harvard University, endowing the Julius Schlesinger Professorship of
			 Operations Management at New York University Stern School of Business and
			 the James R. Schlesinger Distinguished Professorship at the Miller Center
			 of Public Affairs at the University of Virginia, and sponsoring an ongoing
			 music scholarship at Harvard College in honor of his beloved wife;Whereas Dr. Schlesinger was a distinguished statesman-scholar of great integrity, intellect, and
			 insight who dedicated his life to protecting the security and liberty of
			 the United States and the people of the United States throughout a
			 highly-decorated and distinguished career that spanned 7 decades;Whereas Dr. Schlesinger's intellectual contributions to the fields of economics and national
			 security  include serving as professor of economics at the University of
			 Virginia from 1955 until 1963, serving at the RAND Corporation from 1963
			 until 1969, including a  term as the director of strategic studies, and
			 authoring numerous important scholarly publications, such as The Political
			 Economy of National Security: A Study of the Economic Aspect of the
			 Contemporary Power Struggle (1960), Defense Planning and Budgeting:  The
			 Issue of Centralized Control (1968), American Security and Energy Policy
			 (1980), America at Century’s End (1989), and, most recently, Minimum
			 Deterrence:  Examining the Evidence (2013);Whereas Dr. Schlesinger's service in the Federal Government began in 1969, when he took a lead role
			 on defense matters as the assistant director and acting deputy director of
			 the United States Bureau of the Budget;Whereas Dr. Schlesinger served as a member and chairman of the Atomic Energy Commission (AEC) from
			 1971 until 1973, working tirelessly to implement extensive organizational
			 and management changes to strengthen the regulatory performance of the
			 Commission;Whereas, as Director of Central Intelligence in 1973, Dr. Schlesinger focused on the agency’s
			 adherence to its legislative charter;Whereas Dr. Schlesinger was confirmed as the Secretary of Defense in 1973 at age 44, a position he
			 held until 1975;Whereas, during his tenure as Secretary of Defense, Dr. Schlesinger contributed to the national
			 security of the United States by authoring the Schlesinger Doctrine, which instituted important reforms strengthening the flexibility and credibility of the United
			 States nuclear deterrent to prevent war, reassure the allies of the United
			 States, and protect the liberties of all people of the United States, and
			 by taking action, including overseeing the successful development of the
			 A-10 close-air support aircraft and the F-16 fighter aircraft, to ensure
			 that the United States maintained essential equivalence with the Soviet Union’s conventional military forces and surging nuclear capabilities;Whereas Dr. Schlesinger was highly regarded by the uniformed services, and led the Department of
			 Defense with great skill and prescience through numerous challenges,
			 including the 1973 Yom Kippur War, in which he was key to the United
			 States airlift that, according to Israeli Prime Minister Golda Meir, meant life for our people, the 1974 Cyprus Crisis, the closing phase of the Indochina conflict, and the 1975 Mayaguez incident, in which his actions helped save the lives of United States citizens held by the Khmer
			 Rouge, the withdrawal of the United States Armed Forces from Vietnam, and
			 cuts to the budget of the  Department of Defense;Whereas, in light of his realistic views of the power and intentions of the Soviet Union, Dr.
			 Schlesinger was invited to China as a private citizen in 1975 at the
			 personal request of Mao Zedong, Chairman of the Chinese Communist Party,
			 and upon Mao’s death, was the only foreigner invited by the Chinese
			 leadership to lay a wreath at Mao’s bier;Whereas, in 1976, during a difficult period of oil embargoes and fuel shortages, President-elect
			 Jimmy Carter invited Dr. Schlesinger to serve as his special advisor on
			 energy to establish a national energy policy and create the charter for
			 the Department of Energy;Whereas President Carter appointed Dr. Schlesinger as the first Secretary of Energy in 1977, and in
			 this role Dr. Schlesinger successfully initiated new conservation
			 standards, the gradual deregulation of oil and natural gas industries, and
			 the unification of United States policies with respect to energy and
			 national security;Whereas following his return to private life in 1979, Dr. Schlesinger continued to work tirelessly
			 in a wide array of public service and civic positions, including as a
			 member of President Ronald Reagan’s Commission on Strategic Forces, a
			 member of Virginia Governor Charles Robb’s Commission on Virginia’s
			 Future, chairman of the board of trustees for the Mitre Corporation,  a
			 member of the Defense Policy Board and co-chair of studies for the Defense
			 Science Board, chairman of the National Space-Based Positioning,
			 Navigation and Timing (PNT) Board, a director of the Sandia National
			 Corporation, a trustee of the Atlantic Council, a trustee of the Nixon
			 Center, a trustee of the Henry M. Jackson Foundation, and an original
			 member of the Secretary of State’s International Security Advisory Board;Whereas, in the recent past, Dr. Schlesinger was appointed by President George W. Bush to the
			 Homeland Security Advisory Board, invited by Secretary of Defense Robert
			 Gates to lead the Schlesinger Task Force to recommend measures to ensure
			 the highest levels of competence and control of the nuclear forces of the
			 United States, and invited by Congress to serve as the Vice Chairman of
			 the Congressional Commission on the Strategic Posture of the United
			 States, which produced the 2009 study America’s Strategic Posture that served as the blueprint for the 2010 Nuclear Posture Review of the Department of Defense;Whereas in addition to Dr. Schlesinger’s earned doctorate from Harvard University, he was awarded
			 13 honorary doctorates, and was the recipient of numerous prestigious
			 medals and awards, including the National Security Medal (presented by
			 President Carter), the Defense Science Board’s Eugene G. Fubini Award, the
			 United States Army Association’s George Catlett Marshall Medal,  the Air
			 Force Association’s H. H. Arnold Award, the Navy League’s National
			 Meritorious Citation, the Society of Experimental Test Pilots’ James H.
			 Doolittle Award, the Military Order of World Wars’ Distinguished Service
			 Medal, the Air Force Association’s Lifetime Achievement Award, and the
			 Henry M. Jackson Foundation’s Henry M. Jackson Award for Distinguished
			 Public Service; andWhereas Dr. Schlesinger’s monumental contributions to the security and liberty of the United States
			 and Western civilization, and to the betterment of his local community,
			 should serve as an example to all people of the United States:  Now,
			 therefore, be it
		
	
		That the Senate—(1)has heard with profound sorrow and deep regret the announcement of the death of the Honorable Dr.
			 James R. Schlesinger, former Secretary of Defense, Secretary of Energy,
			 and Director of Central Intelligence;(2)honors the legacy of Dr. Schlesinger’s commitment to the liberty and security of the United States
			 and Western civilization, the betterment of his local community,  and his
			 loving family;(3)extends its deepest condolences and sympathy to the family, friends, and colleagues of Dr.
			 Schlesinger who have lost a beloved father, grandfather, and leader;(4)honors Dr. Schlesinger’s wisdom, discernment, scholarship, and dedication to public service that
			 greatly benefited his community, country, and Western civilization;(5)recognizes with great appreciation that, while serving as a public servant under President Nixon,
			 President Ford, and President Carter, Dr. Schlesinger contributed
			 significantly, thoughtfully, and directly to the betterment of the
			 policies and practices of the United States in the areas of national
			 defense, energy, and intelligence;(6)recognizes with great appreciation that, after returning to private life, Dr. Schlesinger continued
			 to serve the United States selflessly through bipartisan contributions to
			 the reasoned public discourse of issues and his leadership on high-level
			 studies sponsored by the Executive, the Department of Defense, the
			 Department of State, and the Congress;(7)recognizes with great appreciation Dr. Schlesinger’s exemplary life, which was guided by his
			 commitment to the continuing security and liberty of the United States,
			 and by his honor, duty, and devotion to country, family, scholarship, and
			 personal moral integrity;(8)expresses profound respect and admiration for Dr. Schlesinger and his extraordinary legacy of
			 commitment to the people of the United States, United States military
			 personnel,  and all those who help safeguard the Nation; and(9)directs the Secretary of the Senate to transmit an enrolled copy of this resolution to the family
			 of the Honorable Dr. James R. Schlesinger.
